 



Exhibit 10.1
EMPLOYEE DEATH BENEFIT AGREEMENT
     THIS AGREEMENT, made this 5th day of Feburary, 2007, by and between Michael
C. Arnold (“Employee”), and THE TIMKEN COMPANY (“Timken”), an Ohio corporation
having its principal offices at Canton, Ohio.
     WHEREAS, Employee has been employed by Timken since May 29, 1979 and is
currently serving as President – Industrial Group in a capable and efficient
manner; and
     WHEREAS, Timken desires to retain the services of Employee and to provide
additional compensation to Employee for his services; and
     WHEREAS, Employee is willing to continue in the employ of Timken until his
retirement, provided that Timken will pay a death benefit to Employee’s
Beneficiary upon Employee’s death.
     NOW, THEREFORE, the parties covenant and agree as follows:

  1.   If Employee dies prior to obtaining age 70, Timken shall provide to
Employee’s Beneficiary an amount equal to twice Employee’s annual salary in
effect as of December 31, 2003, said amount increased to offset the United
States Federal Income Taxes and State Taxes then in effect, provided however,
Timken’s obligation under this Paragraph 1 shall terminate upon the Employee’s
voluntary or involuntary termination of active employment as an officer of
Timken other than if the termination is as a result of (a) the Employee’s
retirement under The 1984 Retirement Plan for Salaried Employees of The Timken
Company, or any successor plan, or (b) an involuntary termination of employment
subsequent to a Change of Control, as defined in the Severance Agreement entered
into by the Employee and Timken, or any successor thereto.

 



--------------------------------------------------------------------------------



 



  2.   Any payment under Paragraph 1 shall be in a lump sum and shall be paid to
Employee’s Beneficiary as soon as administratively feasible following receipt of
the information required by Paragraph 8 hereof.     3.   Employee hereby names
                                                             as the beneficiary
(“Employee’s Beneficiary”) hereunder.     4.   This Agreement shall be binding
upon and shall inure to the benefit of Timken and Employee and their respective
successors and assigns; provided, however, that, except as set forth herein, no
rights to any benefit under this Agreement shall, without the written consent of
Timken, be transferable or assignable by Employee or any other person, or be
subject to alienation, encumbrance, garnishment, attachment, execution or levy
of any kind, voluntary or involuntary. Any such attempted assignment or transfer
shall terminate this Agreement and Timken shall have no further liability
hereunder.     5.   Timken is hereby designated as the Named Fiduciary of this
Agreement, in accordance with the Employee Retirement Income Security Act of
1974 (ERISA). The Named Fiduciary shall have the authority to control and manage
the operation and administration of this Agreement and is hereby designated as
the Agreement Administrator.     6.   The obligations of Timken hereunder
constitute an unsecured promise of Timken to make payment of the amounts
provided for in this Agreement. No property of Timken is or shall be, by reason
of this Agreement, held in trust for Employee, Employee’s Beneficiary or any
other person, and neither Employee, Employee’s Beneficiary nor any other person
shall have, by reason of this Agreement, any rights, title or interest of any
kind in or to any property of Timken.

2



--------------------------------------------------------------------------------



 



  7.   In the event that, in its discretion, Timken purchases an insurance
policy or policies insuring the life of Employee to allow Timken to recover in
whole or in part, the cost of providing the benefits under this Agreement,
neither Employee nor Employee’s Beneficiary shall have any rights whatsoever
therein; Timken shall be the sole owner and beneficiary of such insurance policy
or policies and shall possess and may exercise all incidents of ownership
therein.     8.   It shall be the duty of Employee’s Beneficiary to submit a
claim for benefits under this Agreement to Timken. The claim must be in writing
and must include a copy of the death certificate.     9.   All questions of
interpretation, construction or application arising under this Agreement shall
be decided by the Compensation Committee of the Board of Directors of Timken and
its decision shall be final and conclusive upon all parties. Timken shall make
all determinations as to rights to benefits under this Agreement. Any decision
by Timken denying a claim for benefits under this Agreement shall be stated in
writing and delivered or mailed to Employee or Employee’s Beneficiary. Such
decision shall (i) be made and issued in accordance with the claims regulations
issued by the Department of Labor, (ii) set forth the specific reasons for the
denial of the claim, and (iii) state that the decision may be appealed by
Employee or Employee’s Beneficiary.     10.   Nothing contained in this
Agreement shall be construed to be a contract of employment nor as conferring
upon Employee the right to continue in the employ of Timken in any capacity. It
is expressly understood by the parties hereto that this Agreement relates
exclusively to death benefits and is not intended to be an employment contract.

3



--------------------------------------------------------------------------------



 



  11.   This Agreement may not be amended, altered or modified, except by a
written instrument signed by the parties hereto. This Agreement shall supersede
the provisions of the prior Employee Death Benefit Agreement dated as of
April 21, 2004 and the Employee and Employee’s Beneficiary shall be entitled to
benefits solely under this Agreement.     12.   The failure at any time to
require performance of any provision expressed herein shall in no way affect the
right thereafter to enforce such provision; nor shall the waiver of any breach
of any provision expressed herein be taken or held to be a waiver of any
succeeding breach of any such provision or as a waiver of a provision itself.  
      In the event that any provision or term of this Agreement is finally
determined by any judicial, quasi-judicial or administrative body to be void or
not enforceable for any reason, it is the agreed upon intent of the parties
hereto that all other provisions or terms of the Agreement shall remain in full
force and effect and that the Agreement shall be enforceable as if such void or
unenforceable provision or term had never been included herein.     13.   Every
designation, election, revocation or notice authorized or required hereunder
shall be deemed delivered to Timken: (a) on the date it is personally delivered
to Timken offices at 1835 Dueber Avenue, S.W., Canton, OH 44706-0927 or (b)
three business days after it is sent by registered or certified mail, postage
prepaid, addressed to Timken at the offices indicated above. Every designation,
election, revocation or notice authorized or required hereunder which is to be
delivered to Employee or Employee’s Beneficiary shall be deemed delivered to the
Employee or Employee’s Beneficiary: (a) on the date it is personally delivered
to such individual (either physically or through interactive electronic
communication), or (b) three business days after it is sent by registered or
certified mail, postage prepaid, addressed to such individual at the last
address shown for him on Timken records. Any notice required hereunder may be
waived by the person entitled thereto.

4



--------------------------------------------------------------------------------



 



  14.   In the event Employee’s Beneficiary is declared incompetent and a
guardian, conservator or other person is appointed and legally charged with the
care of Employee’s Beneficiary or the estate of Employee’s Beneficiary, the
payments under this Agreement to which Employee’s Beneficiary is entitled shall
be paid to such guardian, conservator or other person legally charged with the
care of Employee’s Beneficiary or the estate of Employee’s Beneficiary.     15.
  This Agreement shall be subject to and construed under the laws of the State
of Ohio.

     IN WITNESS WHEREOF, the parties hereto have executed this Employee Death
Benefit Agreement on this ___ day of                                         ,
2007.

                  THE TIMKEN COMPANY    
 
           
 
  By:        
 
           
Employee
      William R. Burkhart    
 
                Its: Senior Vice President & General Counsel    

5